Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner acknowledged the receipt of application No. 16/554,636 filed on 08/29/2019.  Claims 1-5, 7, 9, 11, 14-17, 19, 21, 26, 28-29, 31, 33 and 37 are pending in this application.  Claims 6, 8, 10, 12-13, 18, 20, 22-25, 27, 30, 32, 34-36 and 38-39 have been cancelled.
Claim(s) 2, 14 and 26 are generic to the following disclosed patentably distinct species: a root growth inhibitor, wherein examples of said root growth inhibitor include:

    PNG
    media_image1.png
    199
    202
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    120
    130
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    121
    162
    media_image3.png
    Greyscale

     dichlobenil;              a dinitroaniline (e.g. 2,3- or 2,5-dinitroaniline, for examples);
 
    PNG
    media_image4.png
    85
    66
    media_image4.png
    Greyscale
              
    PNG
    media_image5.png
    192
    268
    media_image5.png
    Greyscale
                      
    PNG
    media_image6.png
    210
    353
    media_image6.png
    Greyscale

  a pyridine;            1-naphthaleneacetic acid;                         paclobutrazol.

The species are independent or distinct because the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, for examples: dichlobenil can be classified in C02F2101/36; a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, of the “root growth inhibitor” for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, as set forth above.
Applicant is advised that the reply to this election requirement to be complete must include:
(i) an election of a species or a grouping of patentably indistinct species of the “root growth inhibitor” (e.g. species can be chosen from those disclosed in claims 4, 16 and 29) to be examined even though the requirement may be traversed (37 CFR 1.143); and
(ii) identification of the claims encompassing the elected root growth inhibitor species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 9:00 a.m. – 5:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616